274 S.W.3d 495 (2008)
STATE of Missouri, Plaintiff/Respondent,
v.
Michael G. LYNN, Defendant/Appellant.
No. ED 90222.
Missouri Court of Appeals, Eastern District, Division Four.
November 12, 2008.
Meleaner Harvey, St. Louis, for appellant.
Shaun J. Mackelprang, Asst. Atty. Gen., Jayne T. Woods, Jefferson City, respondent.
Before BOOKER T. SHAW, P.J., KATHIANNE KNAUP CRANE, J., and MARY K. HOFF, J.

ORDER
PER CURIAM.
Defendant, Michael G. Lynn, appeals from the judgment entered after the trial court found him guilty of assault in the second degree, in violation of section 565.050 RSMo (2000) and armed criminal action, in violation of section 571.015 RSMo (2000). The court sentenced defendant to concurrent terms of seven years imprisonment for assault and three years imprisonment for armed criminal action conviction, to be served concurrently. No error of law appears and no jurisprudential purpose would be served by a written opinion. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed in accordance with Rule 30.25(b).